Exhibit 99.1 Organovo Reports First-Quarter Fiscal 2016 Financial Results and Corporate Highlights SAN DIEGO,August 10, 2015 Organovo Holdings, Inc.(NYSE MKT: ONVO) ("Organovo" or the "Company"), a three-dimensional biology company focused on delivering scientific and medical breakthroughs using its 3D bioprinting technology, today reported its financial results for the first quarter of fiscal 2016 endedJune 30, 2015. Recent Corporate Highlights Included: ●Celebrated the successful launch of its exVive3DTM Human Liver Tissue, with an announcement of the launch results showing approximately $2M in total contract bookings as of June 9, 2015. ●Presented data on the Company's in vitro three-dimensional kidney tissue at the 2015 Experimental Biology conference in Boston, Massachusetts, demonstrating fully human kidney proximal tubular tissues were generated that were three-dimensional, and consisted of multiple tissue-relevant cell types arranged to recapitulate the renal tubular/interstitial interface. This breakthrough result demonstrated a proof of concept that kidney is on the way to becoming another core commercial tissue for Organovo. ●Announced a partnership with L'Oreal USA, wherein L'Oreal's U.S.-based global Technology Incubator and Organovo will leverage Organovo's proprietary NovoGen Bioprinting Platform and L'Oreal's expertise in skin engineering to develop 3D printed skin tissues for product evaluation and other areas of advanced research, marking the first-ever application of Organovo's groundbreaking technology within the beauty industry. ● Raised $46 million through the sale of approximately 10.8 million shares of common stock in an underwritten secondary offering focused primarily on institutional investors. Jefferies LLC and Piper Jaffray & Co. acted as joint book-running managers for this offering. ● Announced the hiring ofPaul Gallantas the Company’s General Manager of the in vitro tissue service and product business.Mr. Gallant brings more than 20 years of management and R&D experience in the drug discovery industry, where he most recently served as chief operating officer for DiscoveRx, a global scientific product and services company.The Company plans to draw upon Mr. Gallant’s experience in advancing new technology platforms in collaboration with pharmaceutical companies, contract research organizations and academic institutions to assist it with developing and executing strategies for capturing market share and otherwise growing its in vitro business.
